                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 21-4602 PA (SHKx)                                         Date     June 15, 2021
 Title             Westley Robinson, et al. v. Independent Pet Partners Holdings, LLC, et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                             Not Reported                           N/A
                 Deputy Clerk                             Court Reporter                        Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                 None
 Proceedings:                 IN CHAMBERS - COURT ORDER

        Local Rule 83-1.3 provides that it “shall be the responsibility of the parties to promptly
file a Notice of Related Cases whenever two of more civil cases filed in this District: (a) arise
from the same or a closely related transaction, happening, or event; (b) call for determination of
the same or substantially related or similar questions of law and fact; or (c) for other reasons
would entail substantial duplication of labor if heard by different judges.” Local Rule 83-1.3
also states that the Notice of Related Cases “must be filed at the time any case (including a
notice of removal or bankruptcy appeal) appearing to relate to another is filed, or as soon
thereafter as it reasonably should appear that the case relates to another.”

        The Court’s docket reflects that plaintiffs Westley Robinson and Luther Cockrill
(collectively “Plaintiffs”) previously filed a substantially similar action against the same two
defendants, Independent Pet Partners Holdings, LLC and Krisers Feeding Pets for Life
(collectively “Defendants”). That action, Case Number CV 19-10929 AB (SKx), appears to
allege many of the same claims and facts as those asserted in this action, and was filed by the
same counsel that represents Plaintiffs in this action. Despite these similarities, the Civil Cover
Sheet filed in this action does not indicate that there are any related cases, and Plaintiffs have not
filed a Notice of Related Case. The Court orders Plaintiffs to show cause in writing why they
should not file a Notice of Related Case as required by Local Rule 83-1.3 indicating that this
action is related to Case No. CV 19-10928 AB (SKx). Plaintiffs’ response to that Order to Show
Cause shall be filed no later than June 22, 2021. The filing of a Notice of Related Case shall be
deemed a sufficient response to the order to show cause. Plaintiffs and their counsel are
additionally ordered to show cause in writing, by no later than June 22, 2021, why they should
not be sanctioned up to $2,000 for violating Local Rule 83-1.3 by failing to file a Notice of
Related Case indicating that this action is related to the previously-filed action and for failing to
submit an accurate Civil Cover Sheet.

         IT IS SO ORDERED.

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
